
	
		I
		111th CONGRESS
		2d Session
		H. R. 6457
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2010
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income distributions from individual retirement plans during periods
		  of unemployment in 2009, 2010, and 2011.
	
	
		1.Retirement plan distributions
			 while unemployed during 2009, 2010, and 2011 excluded from gross
			 income
			(a)In
			 generalFor purposes of the
			 Internal Revenue Code of 1986, gross income shall not include any qualified
			 unemployment distribution.
			(b)Qualified
			 unemployment distribution
				(1)In
			 generalFor purposes of this section, the term qualified
			 unemployment distribution means any distribution from a qualified
			 retirement plan (as defined in section 4974(c) of such Code) after separation
			 from employment, if—
					(A)such individual
			 has received unemployment compensation for 12 consecutive weeks under any
			 Federal or State unemployment compensation law by reason of such
			 separation,
					(B)such distributions
			 are made during any taxable year during which such unemployment compensation is
			 paid or the succeeding taxable year, and
					(C)such distribution
			 is made after December 31, 2008, and before January 1, 2012.
					(2)Distributions
			 after reemploymentParagraph (1) shall not apply to any
			 distribution made after the individual has been employed for at least 60 days
			 after the separation from employment to which paragraph (1) applies.
				(3)Self-employed
			 individualsTo the extent provided in regulations by the
			 Secretary of the Treasury, a self-employed individual shall be treated as
			 meeting the requirements of paragraph (1) if, under Federal or State law, the
			 individual would have received unemployment compensation but for the fact the
			 individual was self-employed.
				(c)Effective
			 dateThis section shall apply to distributions made after
			 December 31, 2008, in taxable years ending after such date.
			
